UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-2103



MERRILL LYNCH BUSINESS FINANCIAL SERVICES, INCORPORATED,

                Plaintiff - Appellee,

          v.


ROBERT S. TARGAN,

                Defendant - Appellant,

          and


SHEILA TARGAN; CHARLES SCHWAB; SANDY SPRING BANK,

                Garnishees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Charles B. Day, Magistrate Judge.
(8:05-cv-01251)


Submitted:   April 10, 2008                   Decided:   May 7, 2008


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Robert B. Scarlett, SCARLETT & CROLL, P.A., Baltimore, Maryland,
for Appellant. Harry Martin Rifkin, COHAN, WEST, RIFKIN & COHEN,
P.C., Baltimore, Maryland, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

              After a consent judgment was entered against Robert

Targan and in favor of Merrill Lynch Business Financial Services,

Inc., Merrill Lynch filed a writ of garnishment of funds held by

Targan and his wife with Charles Schwab & Co.               Targan and his wife

filed separate motions to release the property from levy.                      The

district      court   referred   the    case    to    a   magistrate   judge   for

discovery.     Thereafter, the magistrate judge issued orders denying

the Targans’ motions and ordering the release to Merrill Lynch of

certain funds in the Charles Schwab accounts.                Targan now appeals

from the magistrate judge’s orders denying his motion to release

property under levy and denying his Fed. R. Civ. P. 59(e) motion.

We find that the magistrate judge lacked jurisdiction to enter a

final order; therefore, we vacate the magistrate judge’s orders and

remand for further proceedings.

               A magistrate judge may only enter a final appealable

judgment if the district court has properly referred the case to

the magistrate judge and the parties consent to the magistrate

judge entering a final judgment.               28 U.S.C. § 636(c)(1) (2000).

Here,   the    magistrate   judge      was   not     directed   to   conduct   any

proceedings other than discovery, and the parties did not consent

to final disposition by the magistrate judge as required by 28

U.S.C. § 636(c). Thus, the magistrate judge lacked jurisdiction to

enter a final order.        See United States v. Bryson, 981 F.2d 720,


                                       - 3 -
726 (4th Cir. 1992); see also Gomez v. United States, 490 U.S. 858,

870 (1989).   Accordingly, we vacate the orders entered by the

magistrate judge and remand this case for further proceedings.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                              VACATED AND REMANDED




                              - 4 -